Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments on the bottom of page 8 is persuasive.  Particularly, the argument that “nowhere does Gisselberg teach a magnetic transponder with contrast elements positioned at opposing ends of the magnetic transponder, and Krag does not teach or otherwise suggest the placement of contrast elements as such”, in combination with the argument on page 9 that “the Office provides no support for the assumption that "[p]lacing these two outermost radiopaque bands at locations equidistant from the magnetic center point would include the obvious location of' at opposing ends of the magnetic transponder'”, and “there is no teaching, for example of a radiographic centroid of two contrast elements that is substantially coincident with a magnetic centroid of a magnetic transponder. (emphasis added). For instance, Gisselberg does not teach that the geometric center 34 of the encapsulation member 20 is, or is coincident with, a radiographic centroid of two contrast elements, and the Office does not allege that Gisselberg does so.”

Gisselberg does teach to provide coincidence between the centroid of a magnetic marker and the geometric center of the overall marker device in which is contained, and the overall marker device is visible in radiographic or ultrasonic images.  However, since the overall device is radiographic and/or sonographic, Gisselberg does not teach the use of specific contrast elements.  And while Krag teaches multiple contrast elements (i.e., at least two) along the length of the device, which can include the ends of the device or at locations therebetween, neither reference teaches both a magnetic marker and the contrast elements, specifically with the first contrast element and the second contrast element at the particular location of “opposing ends of the magnetic transponder”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799